Exhibit 99.12 Mark Kaufman 16, boulevard de la Princesse Charlotte 98000 Monaco January 25, 2013 Chairman of the Board of Directors Members of the Board of Directors Central European Distribution Corporation 3000 Atrium Way, Suite 265 Mt. Laurel, New Jersey 08054 United States of America. Dear Chairman of the Board, Dear Members of the Board, CEDC has not held an Annual General Meeting since 19 May 2011 and has not yet announced a date for its next Annual General Meeting. In my letter dated 16 January 2013 to the investors, Chairman of the Board of Directors and members of the Board of Directors of CEDC, I wrote that in the event that the Board does not publicly announce within 10 days (i.e., by 26 January 2013) that it will hold an Annual General Meeting within a reasonably prompt timeframe (including a reasonably prompt announcement of an applicable record date for stockholders entitled to notice of and to vote at such meeting), I intended to apply to the Delaware Court of Chancery for a summary order compelling CEDC to hold such a meeting at the earliest possible date. This reasonable timeframe of 10 days expires tomorrow, and I have yet to hear any response from CEDC. As such, I have retained Delaware counsel and have prepared a complaint to be filed in the Delaware Court of Chancery on or around 28 January 2013 to compel CEDC to hold an Annual General Meeting at the earliest possible date. Yours truly, /s/ Mark Kaufman Mark Kaufman
